EXHIBIT 10(lxxiii)




FIRST AMENDMENT TO RETENTION AGREEMENT


THIS FIRST AMENDMENT TO RETENTION AGREEMENT (this “First Amendment”) is made by
and between Anadarko Petroleum Corporation, a Delaware corporation (the
“Company”), and Mitchell W. Ingram (the “Executive”), as of December 13, 2016.
R E C I T A L S
A.    The Company and the Executive are parties to that certain Retention
Agreement dated as of November 1, 2015 (the “Retention Agreement”).
B.    The Company and the Executive have agreed to amend certain provisions of
the Retention Agreement.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Retention Agreement.
Unless otherwise indicated, all references to Sections in this First Amendment
refer to Sections of the Retention Agreement.
Section 2.    Amendment to Retention Agreement.
2.1    Amendment to Section 2(a).
(a)    Clause (3) of Section 2(a) is hereby amended and restated in its entirety
to read as follows: “(3) a termination of the Executive’s employment by the
Company (including a subsidiary of the Company) other than for Cause entitling
the Executive to receive benefits under the Key Employee Change of Control
Contract for Executive Vice Presidents by and between the Company and the
Executive, dated as of December 13, 2016 (the “COC Agreement), or”.
Section 3.    Miscellaneous.
3.1    Confirmation. The provisions of the Retention Agreement, as amended by
this First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
3.2    Applicable Law. This First Amendment is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas, without reference
to principles of conflict of laws.
3.3    Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the year and date first above written, to be effective as of such date.
                            
                    
ANADARKO PETROLEUM CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ R. A. Walker
Name:
R. A. Walker
Title:
Chairman, President and Chief
 
Executive Officer
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
/s/ Mitch W. Ingram
Mitchell W. Ingram



